Court of Appeals, State of Michigan

                                                ORDER
                                                                               Mark J. Cavanagh
 People of MI v Frank James Neal                                                 Presiding Judge

 Docket No.     345748                                                         Jane M. Beckering

 LC No.         16-039732-FC                                                   Elizabeth L. Gleicher
                                                                                 Judges


              The motion for reconsideration is GRANTED, and this Court’s opinion issued April 16,
2020 is hereby VACATED. A new opinion will be issued.

               On the Court’s own motion, if either party files a letter request for oral argument within 7
days of the date of this order, the Court will schedule argument via Zoom video conference at a date and
time in September 2020 to be determined by the Court.



                                                            _______________________________
                                                             Judge


Cavanagh, P. J., will not be participating with regard to the motion for reconsideration.




                                    August 20, 2020